UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7660


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROBERT TORRES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:18-cr-00063-BO-1)


Submitted: August 31, 2021                                   Decided: September 7, 2021


Before DIAZ and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Torres, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Torres appeals the district court’s order denying his motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing

the record, we conclude that the district court did not abuse its discretion in denying Torres’

motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard

of review). Accordingly, we affirm for the reasons stated by the district court, United

States v. Torres, No. 7:18-cr-00063-BO-1 (E.D.N.C. Sept. 22, 2020), and deny Torres’

request to appoint him counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                  AFFIRMED




                                              2